DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS forms filed on August 16, 2021 and October 28, 2022 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of the aforementioned IDS forms.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features recited in each of claims 9, 10 and 11 must be shown or the feature(s) canceled from the claim(s).  Regarding each of claims 9, 10 and 11, although each claim is recited as a functional “wherein” clause, the originally-filed drawings do not show a nozzle assembly which is capable of producing a separation angle between the first and second sprays being about 30 degrees, or about 45 degrees, or about 90 degrees.  Applicant’s attention is also directed to the fact that the limitations in each of claims 9, 10 and 11 are indefinite, as set forth in paragraph 6 below.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On line 27 of paragraph [0040] in the specification, the disclosure makes a reference to “claim 1”, yet the description set forth in paragraph [0040] does not align with the scope of the device recited in claim 1.
On line 31 of paragraph [0040] in the specification, reference numbers “212A” and “212B”, which are shown in Fig. 3B, do not appear to be consistent with their use in the corresponding drawing figure.  More specifically, in the aforementioned portion of the specification, reference number “212A” is used to designate the “floor surface” and reference number “212B” is used to designate the “roof surface”.  As shown in Fig. 3B, the aforementioned reference numbers appear to be shown in a reverse manner, compared to what is described.    
Appropriate correction is required.

Claim Objections
5.	Claim 8 is objected to because of the following informalities:  
On line 1 of claim 8, -- member -- should be inserted between “insert” and “are”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on line 4, the recitation, “having a first exit and an opposite second exit located traverse the first and second entry lumens” is unclear.  What exactly are the metes and bounds of being located “traverse”?  It is noted that the word “traverse” does not appear in the specification so as to clarify this issue, and the plain and ordinary meaning of the word “traverse” can vary, thus rendering its use indefinite in this instance.  It is also noted that the word “traverse” appears on line 12 of claim 1, but in that instance, the term is understandable in the context of the claim.
Regarding claim 5, the recitation regarding the “first spray” as having “a different angle than the second spray” is unclear.  What aspect of each “spray” defines an “angle” which provides such a comparison so that the metes and bounds of “different angle” can be understood?
Regarding claim 6, on lines 1 and 3, respectively, the recitations, “the first outlet” and “the second outlet” lack antecedent basis.  What exactly are these “outlets”?
Regarding claim 7, on line 2, the recitation, “the second outlet” lacks antecedent basis.  What exactly is this “second outlet”?
Regarding claim 9, the entire limitation, in combination with what is required by claim 1, renders the claim indefinite.  Claim 1 essentially requires that the “insert member” defines “a first exit and an opposite second exit…”  If the “exits” of the insert member, which essentially align with the first and second exit apertures defined through the nozzle housing to form the first and second sprays, are “opposite” one another, how can the separation angle between the first and second sprays be “about 30 degrees”?
Regarding claim 10, the entire limitation, in combination with what is required by claim 1, renders the claim indefinite.  Claim 1 essentially requires that the “insert member” defines “a first exit and an opposite second exit…”  If the “exits” of the insert member, which essentially align with the first and second exit apertures defined through the nozzle housing to form the first and second sprays, are “opposite” one another, how can the separation angle between the first and second sprays be “about 45 degrees”?
Regarding claim 11, the entire limitation, in combination with what is required by claim 1, renders the claim indefinite.  Claim 1 essentially requires that the “insert member” defines “a first exit and an opposite second exit…”  If the “exits” of the insert member, which essentially align with the first and second exit apertures defined through the nozzle housing to form the first and second sprays, are “opposite” one another, how can the separation angle between the first and second sprays be “about 90 degrees”?
Regarding claim 13, on line 4, the recitation, “having a first exit and an opposite second exit located traverse the first and second entry lumens” is unclear.  What exactly are the metes and bounds of being located “traverse”?  It is noted that the word “traverse” does not appear in the specification so as to clarify this issue, and the plain and ordinary meaning of the word “traverse” can vary, thus rendering its use indefinite in this instance.  It is also noted that the word “traverse” appears on line 12 of claim 13, but in that instance, the term is understandable in the context of the claim.

8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As to claim 4, the limitations do not appear to further limit the scope of claim 1, since claim 1 essentially states that each of the first and second entry lumens, as well as the interaction region, are defined by, and thus formed within, the insert member.    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haruch, USPN 4,828,182.
As to claim 1, Haruch shows embodiments of a nozzle assembly (see Figs. 1-8C), comprising: an insert member (40) having a first and a second entry lumen (two of the lumens, disclosed as “flow passages”, defined within the insert member by “fin” elements “49”; see Figs. 1 and 2, and see column 3, lines 47-51) that are in fluid communication with a transverse throat that forms an interaction region (at “60”), the transverse throat having a first exit (to one side of “60”) and an opposite second exit (to the side of “60”, opposite from that which defines the “first exit”, as applied above) located traverse the first and second entry lumens; a nozzle housing (15a + 75 + 11) enclosing an interior volume which is configured to receive the insert member; an interior lumen (defined at least partially within portion “71” of the insert member) within the insert member in communication with the first and second entry lumens of the insert member; and a first and second exit aperture (opposed exit apertures “91a”; see Figs. 6, 7B and 7C) defined through a sidewall in the nozzle housing; and wherein pressurized fluid flows into the first and second entry lumens, wherein a first fluid flow and a second fluid flow traverse the interaction region defined by the insert member to form a first spray from the first exit aperture and a second spray from the second exit aperture (sprays shown in Fig. 6).  As to the preamble, “miniaturized low-flow, fluid conserving shear nozzle assembly”, such can be afforded, at most, limited patentable weight, because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  It is also noted that the preamble terms, “miniaturized”, “low-flow” and “fluid conserving” are merely descriptive and comparative terms for which there is no basis for comparison so as to provide any kind of limitation to the claimed device.
As to claim 2, the first spray and the second spray produced by the device of Haruch can each reasonably be called a generally uniform spray fan on a plane generally perpendicular to an axis of said nozzle housing (see Figs. 1, 2 and 6).
As to claim 3, the first entry lumen and second entry lumen shown by Haruch have a larger area than the interaction region (see Figs. 1 and 2).
As to claim 4, the first entry lumen, second entry lumen, and interaction region of Haruch are formed within the insert member (see Figs. 1 and 2).
As to claim 5, the first spray of Haruch has a different angle than the second spray (see Fig. 6).  For example, the first spray, relative to the longitudinal axis of the nozzle assembly, is directed approximately 180 degrees from the second spray.
As to claim 6, the three-dimensional characteristics of the first and second sprays emanating from the nozzle shown by Haruch in Fig. 6 would result in at least a portion of the first spray including an aim of 0 degrees and a roll of 0 degrees, and would result in at least a portion of the second spray including an aim of -10 degrees and a roll of 10 degrees.
As to claim 7, the interaction region shown by Haruch includes a cross sectional slot-shaped lumen along at least the second exit (see Figs. 1 and 2).
As to claims 9-12, based on the 180o spray pattern from emanating from each of the respective sides of the Haruch nozzle assembly (see Fig. 6; and see column 6, lines 30-32), separation angles between at least a chosen portion of each of the first and second sprays produced by the nozzle assembly of Haruch would be about 30 degrees, or about 45 degrees, or about 90 degrees, or about 180 degrees.
As to claim 13, Haruch shows embodiments of a nozzle assembly (see Figs. 1-8C), comprising: an insert member (40) having a first and a second entry lumen (two of the lumens, disclosed as “flow passages”, defined within the insert member by “fin” elements “49”; see Figs. 1 and 2, and see column 3, lines 47-51) that are in fluid communication with a transverse throat that forms an interaction region (at “60”), the transverse throat having a first exit (to one side of “60”) and an opposite second exit (to the side of “60”, opposite from that which defines the “first exit”, as applied above) located traverse the first and second entry lumens; a nozzle housing (15a + 75 + 11) enclosing an interior volume which is configured to receive the insert member; an interior lumen (defined at least partially within portion “71” of the insert member) in communication with the first and second entry lumens of the insert member; and a first and second exit aperture (opposed exit apertures “91a”; see Figs. 6, 7B and 7C) defined through a sidewall in the nozzle housing; and wherein pressurized fluid flows into the first and second entry lumens, wherein a first fluid flow and a second fluid flow traverse the interaction region defined by the insert member to form a first spray from the first exit aperture and a second spray from the second exit aperture (sprays shown in Fig. 6).  As to the preamble, “miniaturized low-flow, fluid conserving shear nozzle assembly”, such can be afforded, at most, limited patentable weight, because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  It is also noted that the preamble terms, “miniaturized”, “low-flow” and “fluid conserving” are merely descriptive and comparative terms for which there is no basis for comparison so as to provide any kind of limitation to the claimed device.
As to claim 14, the interior lumen of Haruch is shown to be within the insert member and in communication with the first and second entry lumens of the insert member (see Figs. 1 and 2).
As to claim 15, the first spray and the second spray produced by the device of Haruch can each reasonably be called a generally uniform spray fan on a plane generally perpendicular to an axis of said nozzle housing (see Figs. 1, 2 and 6).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haruch.
Haruch shows all of the recited limitations as set forth in claim 1, and Haruch expressly discloses that at least a portion of the nozzle housing is formed in a molding process (see column 2, lines 37-38).  However, Haruch is silent as to what type of process is used for forming the insert member.  Thus, Haruch does not expressly disclose that the insert member is formed by molding.
The patentability of a product does not depend on its method of production.  If the product in a product-by-process claim is the same as or an obvious variant from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  In the instant case, Haruch expressly discloses that the insert member is “preferably made of brass” (see column 3, lines 21-24), and it should be noted that it was well known in the art before the effective filing date of the claimed invention to form (at least) brass material elements in a molding process.  Thus, in the event that the insert member of Haruch was not formed by molding, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the insert member of Haruch using a molding process, since it was known in the art to use a molding process for forming an element from the expressly disclosed material.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752